DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Amidon et al. (U.S. Patent Application Publication 2012/0117471).
	Referring to claim 1, Amidon discloses obtaining, by a server computer, input defining one or more parameters of a view of a content guide, the view displaying content accessible using the content guide (see the bottom of Paragraph 0039 for a server obtaining a user template 34, Paragraphs 0036-0038 for the user template 34 being input by a user and containing multiple parameters and Figures 4 and 6 for displaying the program guide using the user template 34). 
Amidon also discloses obtaining first information defining one or more attributes of a first type of device (see Paragraphs 0029-0030 and Figure 1 for a device repository 22 that obtains first information about a first type of device, wherein the first information includes one or more attributes about the first device).  
Amidon also discloses obtaining second information defining one or more attributes of a second type of device, the second type of device being different than the first type of device (see Paragraphs 0029-0030 and Figure 1 for a device repository 22 that obtains second information about a second type of device, wherein the second information includes one or more attributes about the second device).
Amidon also discloses generating, based on the one or more parameters and the first information, a first layout of the view of the content guide for the first type of device (see Paragraphs 0037 and 0048-0049).
Amidon also discloses generating, based on the one or more parameters and the second information, a second layout of the view of the content guide for the second type of device, the second layout of the view being different than the first layout of the view (see Paragraphs 0037 and 0048-0049 and note Figure 1 for the system having more than one type of media device 16).
Amidon also discloses providing, by the server computer, the first layout of the view of the content guide to a first device of the first type, the first layout being configured to modify the content guide for the first device (see Paragraphs 0042-0045 and claim 1).
Amidon also discloses providing, by the server computer, the second layout of the view of the content guide to a second device of the second type, the second layout being configured to modify the content guide for the second device (see Paragraphs 0042-0045 and claim 1 and note Figure 1 for the system having more than one type of media device 16).

Referring to claim 2, Amidon discloses obtaining additional input to modify the first layout of the view, modifying, based on the additional input, the first layout of the view to a first modified layout, providing the first modified layout of the view to the first device to replace the first layout (see Paragraph 0063 and Figure 6 for a user having multiple options in guide 62 to filter/change the layout of the user interface).

Referring to claim 3, Amidon discloses obtaining additional input defining at least one parameter of an additional view of the content guide, generating, based on the at least one parameter and the first information, a first layout of the additional view of the content guide for the first type of device and providing the first layout of the additional view to the first device (see Paragraph 0063 and Figure 6 for a user having multiple options in guide 62 to filter/change the layout of the user interface).

Referring to claim 4, Amidon discloses that a second layout of the additional view is not generated for the second type of device based on the second information defining the one or more attributes of the second type of device (see Paragraphs 0036-0037 for user templates defining a preferred layout based on the device the user is using, therefore if a first user receives a first layout for a first device, a second user will not generate the same additional view because the second user template defines a second/different layout for the user’s second device).

Referring to claim 5, Amidon discloses obtaining additional input to modify a parameter of the view of the content guide (see Figure 6 for the user selecting a parameter from genre bar 64 or the icons at the top of guide 62). 
Amidon also discloses modifying, based on the modified parameter and the first information, the first layout of the view to a first modified layout (see Figure 6 and Paragraphs 0062-0065 for showing programs 46 based on the genre option selected in genre bar 64).
Amidon also discloses modifying, based on the modified parameter and the second information, the second layout of the view to a second modified layout (see Paragraph 0036-0037 and the rejection of clam 1 for using first and second user templates (first and second information) and the genre selected to generate a different modified layout).
Amidon also discloses providing the first modified layout of the view to the first device and providing the second modified layout of the view to the second device (see above for different users using two different user templates and a selected genre in the user interface of Figure 6 to provide two different modified layouts).

see Paragraphs 0023, 0036-0037 and 0048 for providing metadata associated with the content display in the content guide).

Referring to claim 7, Amidon discloses that the metadata associated with the content includes at least one of a font, a font color, and a background (see Paragraphs 0036-0037 for the user template containing background metadata).  

Referring to claim 8, Amidon discloses that the one or more attributes of the first type of device include a user profile (see Paragraphs 0036-0037 for the one or more attributes including a user profile (various data in the template)).

Referring to claim 9, Amidon discloses obtaining scheduling information for the view of the content guide; and scheduling, using the scheduling information, activation of a modification to the view of the content guide (see Paragraphs 0030, 0039, 0056 and 0063 for using scheduling information for the view of the content guide and activating the GUI).

see Paragraphs 0059 and 0063 for activation of a particular GUI mode and providing the view based on the activation of the GUI mode).

Referring to claim 11, Amidon discloses scheduling the activation of the modification to the view of the content guide based on a scheduled event (see Paragraphs 0038-0039 for setting alerts which send an alert to the user which modifies the GUI).

Referring to claim 12, Amidon discloses generating a preview of the first layout of the view of the content guide for the first type of device (see the bottom of Paragraph 0057 for generating a preview thumbnail for the user’s preferred GUI preferences).

Referring to claim 13, Amidon discloses that the content guide is a user interface to allow a user to access the content from a content management system (see Paragraph 0028). 

see Paragraphs 0055 and 0059).  

Referring to claim 15, Amidon discloses modifying the first layout of the view of the content guide for the first type of device based on the expected access of the content (see Paragraphs 0062-0065).

Referring to claim 16, see the rejection of claim 1.
Referring to claim 17, see the rejection of claim 2.
Referring to claim 18, see the rejection of claim 3.
Referring to claim 19, see the rejection of claim 9.
Referring to claim 20, see the rejection of claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON P SALCE whose telephone number is (571)272-7301. The examiner can normally be reached 5:30am-10:00pm M-F (Flex Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jason Salce/Senior Examiner, Art Unit 2421                                                                                                                                                                                                        
Jason P Salce
Senior Examiner
Art Unit 2421


January 4, 2022